On February 10, 2014, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA to Montana Department of Corrections for Five (5) years, with Three (3) years suspended; for Count II: Driving While Under the Influence of Drugs, a misdemeanor, in violation of Section 61-8-401, MCA to the Dawson County Jail for Six (6) months, all suspended except for 24 hows, $500 fine, Defendant shall successfully complete a Chemical Dependency Program (DUI School) within 90 days of release from incarceration, and also complete a chemical dependency assessment and evaluation (ACT) within 90 days of release from incarceration and follow all recommendations of this program, sentence shall run concurrently with the Two (2) felony sentences; and for Count IV: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA to the Montana Department of Corrections for Five (5) years with Two (2) years suspended, Counts I and IV are to run consecutively; and other terms and conditions given in the Judgment and Order of Sentence on February 10, 2014.
On May 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by telephone conference call from the PreRelease Center in Billings, Montana. The Defendant was represented ProSe. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.